Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Structurally, the closest piece of art to the language of claim 1 is to Landre FR 2898286 A1. While, Landre’s invention includes an outer screen drum (3) rotating in a first direction and an inner cutting device (10) rotating in an opposite, second direction, the invention is for use in the waste-treating industry and objects to be crushed are rolled inside of the screen drum (3) as seen in Fig. 5 and so the blades do not contact the inner wall of the drum. On the contrary, the invention of the instant invention is drawn to a cannabis bud trimmer in which the bud to be cleaned or trimmed remains outside of the drum during trimming and the blade elements are all in contact with the inner surface of the drum during trimming. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.




/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        March 18, 2022